Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: itibank N.A. hanghai hina (PUBL) SWEDEN (PUBL) SWEDEN 'IVOIRE S.A. 'IVOIRE (MALAYSIA) BERHAD (PUBL) SWEDEN , N.A. (PUBL) (TAIWAN) LIMITED (THAI) PUBLIC COMPANY LIMITED ort of Spain & TOBAGO , A.S. (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) , UNITED KINGDOM BRANCH , N.A. (VIETNAM) LIMITED (AS A DELEGATE OF STANDARD BANK OF SOUTH AFRICA LIMITED , N.A. (VIETNAM) LIMITED (AS A DELEGATE OF STANDARD BANK OF SOUTH AFRICA LIMITED
